Case 2:19-cv-04867-WFK-LB Document 10-2 Filed 03/06/20 Page 1 of 4 PageID #: 41




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK


                                 ) Civil Action No.: 2:19-cv-04867-WFK-LB
JACQUELYN SCHREIER,              )
          Plaintiff,             )
                                 )
     vs.                         )
                                 )
                                 )
PROFESSIONAL CLAIMS BUREAU, INC. )
          Defendant.             )
                                 )

  DECLARATION OF PLAINTIFF’S ATTORNEY DANIEL ZEMEL IN SUPPORT OF
      PLAINTIFF’S APPLICATION FOR ATTORNEY’S FEES AND COSTS

       Under 28 U.S.C. § 1746, I, Daniel Zemel, do hereby declare under penalty of perjury,

 that the following is true and correct:

               1.      I am the principal at Zemel Law LLC.

               2.      I submit this Declaration in support of Plaintiff Jacquelyn Schreier’s

               request for an award of attorney fees, costs and disbursements incurred in

               litigating this case.

               3.      My rate for this matter is $350.00 per hour. I base this figure on the

               following:

               4.      I graduated from Touro College in 2009 with a B.S. in biology.

               5.      I graduated from Seton Hall University School of Law in May 2014.

               6.      I am a member in good standing of the bars of New York and New Jersey.

               7.      I am a member in good standing in the following federal courts:

                            A.   Second Circuit Court of Appeals
                            B.   Third Circuit Court of Appeals
                            C.   Fifth Circuit Court of Appeals
                            D.   Southern District of New York
                            E.   Eastern District of New York
Case 2:19-cv-04867-WFK-LB Document 10-2 Filed 03/06/20 Page 2 of 4 PageID #: 42




                       F.   Western District of New York
                       G.   Northern District of New York
                       H.   District of New Jersey
                       I.   District of Connecticut
                       J.   Western District of Texas
                       K.   Southern District of Texas
                       L.   District of Colorado
                       M.   Northern District of Illinois
                       N.   Western District of Arkansas
                       O.   Eastern District of Arkansas
                       P.   Eastern District of Michigan

            8.     I have been admitted pro hac vice in the following courts:

                       A.   Central District of California
                       B.   Northern District of California
                       C.   Northern District of Iowa
                       D.   Southern District of Florida
                       E.   Middle District of Florida
                       F.   Eastern District of Pennsylvania
                       G.   District of Nevada

            9.     From 2014 through May of 2015 I practiced consumer law focused on

            creditor’s rights including creating measures to prevent FDCPA violations in the

            debt collection process.

            10.    From May 2015 through the present, I have exclusively practiced

            consumer law focusing on consumer protection.

            11.    Throughout my career I have worked on over four-hundred (400)

            consumer law cases, the vast majority of which were FDCPA cases.

            12.    To date, I have been appointed Class Counsel in 8 cases: Rincon-Marin v.

            Credit Control, LLC, No. 3:17-cv-00007, 2108 U.S. Dist. LEXIS 29312 (D. Conn.,

            2018), O’Dell v. National Recovery Agency, 291 F. Supp. 3d 687 (E.D. Pa. 2018),

            Del Carmen v. R.A. Rogers, No. 5:16-cv-00971, (W.D. Tx 2018); Williams v.

            Global Credit & Collections et al., No. 1:17-cv-03323 (N.D.I.L. 2018); Gibson v.
Case 2:19-cv-04867-WFK-LB Document 10-2 Filed 03/06/20 Page 3 of 4 PageID #: 43




            McCarthy Burgess & Wolff, No. 18-02181 (Pennsylvania Court of Common Pleas,

            2018); Williams v. Frontline Asset Strategies et al., No. 2:17-cv-03119, (E.D. P.a.

            2019); Knight v. Midland Credit Mgmt., 2019 U.S. Dist. LEXIS 59794 (E.D. Pa.

            Apr. 5, 2019), Robinson v. Enhanced Recovery Company, No. 2:18-cv-441 (E.D.

            Pa. 2019).

            13.    I have been lead attorney on two (2) reported decisions, Malverty v. Equifax

            Info. Servs., LLC, 407 F. Supp. 3d 1257 (M.D. Fla. 2019) and O’Dell v. National

            Recovery Agency, 291 F. Supp. 3d 687 (E.D. Pa. 2018).

            14.    I have been lead attorney on numerous unreported decisions including but

            not limited to:

            Konig v. Transunion, 2020 U.S. Dist. LEXIS 20794 (S.D.N.Y. Feb. 4, 2020);

            Shimon v. Equifax Info. Servs. LLC, 2020 U.S. Dist. LEXIS 328 (E.D.N.Y. Jan. 2,

            2020); Ridley v. MRS BPO, LLC, 2019 U.S. Dist. LEXIS 217407 (D.N.J. Dec. 18,

            2019); Clemons v. Midland Credit Mgmt., 2019 U.S. Dist. LEXIS 123840 (D.N.J.

            July 25, 2019); Salinas v. R.A. Rogers, Inc., 2019 U.S. Dist. LEXIS 100841 (W.D.

            Tex. June 13, 2019); Poplin v. Chase Receivables, Inc., 2019 U.S. Dist. LEXIS

            90886 (D.N.J. May 16, 2019); Brown v. Firstsource Advantage, LLC, 2019 U.S.

            Dist. LEXIS 22656 (E.D. Pa. Feb. 12, 2019);

            15.    On FDCPA and other federal court litigation, Zemel Law LLC, bases our

            billing rates based on analysis of those rates found in the Lafferty Matrix

            combined with rates approved by the court in the district we are litigating in.

            16.    From the date the complaint was filed until the time judgment was

            entered, the case continued for approximately six months.
Case 2:19-cv-04867-WFK-LB Document 10-2 Filed 03/06/20 Page 4 of 4 PageID #: 44




               17.     On the attached affidavit of time and expense, I have delineated the time

               and work I put in this matter.

               18.     My office’s out of pocket costs and disbursements on this matter totaled

               $305.00, which is a combination of filing fees, and service of process fees.

               19.     My office’s reasonable attorney’s fees were $6,755.00 in fees.

               20.     I am respectfully requesting a total award of $7,060.00 in fees and costs.



       In accordance with 28 U.S.C. § 1746, I, Daniel Zemel, do hereby certify under penalties

of perjury, that the above statements are true and correct to the extent they reflect my personal

knowledge and otherwise are based upon my information and belief.



Dated: March 6, 2020

                                                      /s/ Daniel Zemel
                                                      Daniel Zemel Esq.
